DETAILED ACTION
Status of the Claims
	Claims 2-17 and 19-21 are cancelled. Claims 35-37 are new. Claims 1, 18 and 22-37 are pending in this application. Claim 1 remains withdrawn. Claims 18 and 22-37 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/US2018/064500 filed on 12/07/2018, which claims priority from the provisional application # 62596380 filed on 12/08/2017.
Objections Withdrawn
The objection over claims 24-32 is withdrawn per Applicant’s amendment of correcting the minor informalities. 
 Rejections Withdrawn
The USC 112(a) scope of enablement rejection over claims 18, 20 and 22-34 is withdrawn per Applicant’s amendment of deleting “preventing”. 
The USC 112(b) rejection over claims 26, 28 and 30 is withdrawn per Applicant’s amendment of replacing the trade names with chemical names. 

Rejections Maintained – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 22-32, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hongming Chen et al (US20040092428 A1, publication date: 05/13/2004, previously cited) (Hereinafter Chen) and Jonathan E. Lacy (US 6096338, date of patent: 08/01/2000, previously cited) (Hereinafter Lacy). 
Applicant has amended claim 18 such that there is now a first step of “administering to the individual an effective amount of a chemotherapeutic agent” prior to the step of “administering to the individual an effective amount of a pharmaceutical composition comprising: (i) a lipid emulsified system comprising: (a) a lipid; (b) a surfactant; (c) an antihistamine selected from loratadine or desloratadine”. Applicant incorporated the claim 20 limitation of chemotherapy treatment; however, it is noted that previously the chemotherapeutic agent was administered in combination since claim 20 previously said “administering to the individual an effective amount of the pharmaceutical composition, in combination with a chemotherapeutic agent”. Thus, Applicant added a new step that wasn’t previously claimed. New claim 35 also has a new limitation of “wherein the treating cancer in an individual in need thereof comprises killing cancer cells”. New claim 36 also has a new limitation of “wherein the pharmaceutical composition of step (i) further comprises sulforaphane”. New claim 37 has a limitation of “The method of claim 18, wherein steps (A) and (B) are performed concurrently” which is not a new limitation since it was previously claimed in claim 20 which stated “in combination”. 
Regarding claims 18, 24-28 and 37, Chen teaches a method of treating an individual using paclitaxel (chemotherapeutic) (claim 39) in combination therapies (para 1) wherein the formulations of the invention are useful for treating mammalian cancers (para 87) which include but not limited to breast cancer, ovarian cancer, lung cancer, pancreatic cancer, and cancers of the blood (para 87), wherein the pharmaceutical formulations (para 1) are therapeutically effective amounts (para 7, para 92). Chen also teaches that its invention can be an emulsion containing the active ingredients (para 20, para 55, para 60, claims 1-2). Chen also teaches stearic acid (lipid, C18 saturated fatty acid) to be used in the pharmaceutical composition used in an amount less than about 1 percent of the composition (para 105). Chen also teaches a surfactant to be included in the pharmaceutical composition selected from poloxamer 188 (ethylene oxide/propylene oxide copolymer), labrafil 2125 (mono-, di- and triglycerides and PEG-6 (MW 300) mono- and diesters of linoleic (C18:2) acid) (claim 19) as well as Tween 80 (polyoxyethylene sorbitan monooleate) (table 1) wherein the surfactant is at an amount from about 5% to about 25% (para 82). For the aforementioned combination therapy, Chen teaches antihistamine loratadine (para 110) in combination with the anticancer agent paclitaxel. Chen also teaches additional pharmaceutically acceptable excipients (para 55, para 91). Regarding the newly added step (A) which now claims “administering to the individual an effective amount of a chemotherapeutic agent” as an initial step, Chen teaches “Paclitaxel and the other therapeutics agent can act additively or, more preferably, synergistically. In a preferred embodiment, a composition comprising a compound of the invention is administered concurrently with the administration of another therapeutic agent, which can be part of the same composition or in a different composition from that comprising the compounds of the invention. In another embodiment, a compound of the invention is administered prior to or subsequent to administration of another therapeutic agent” (para 111). Since loratadine is listed under “additional actives” (para 110), the newly added step limitations are met. 
Regarding claim 22, in addition to paclitaxel, Chen teaches other chemotherapeutic agents docetaxel (para 28) gemcitabine, irinotecan and the NSAI drug celecoxib (para 110).  
Regarding claims 23 and 29-32, Chen teaches PEG-400 (polyethylene glycol) and transcutol (diethylene glycol monoethyl ether) (stabilizers) (para 23, table 1) as well as PEG-200 (para 77). Chen also teaches mannitol (sugar alcohol, cryoprotectant) (para 101).
Regarding claims 18 and 34, Chen teaches a particle size range of 300-600 nm (table 1). The instant invention’s particle size limitation of 300 nm is within the range of 300-600 nm provided by Chen. 
Regarding claim 35, Chen teaches “By “treating” it is meant that the formulations are administered to inhibit or reduce the rate of cancer-cell proliferation in an effort to induce partial or total remission, for example, inhibiting cell division by promoting microtubule formation. For instance, the formulations of the invention are useful for treating solid tumors and blood-born tumors”. “Inhibit” is interpreted as “killing”. 
Regarding claim 18, Chen teaches 1:5 of stearic acid (lipid) (1%) to tween-80 (surfactant) (5%) which is outside the range of about 1:1 to about 1:4 disclosed by the instant claim. 
Regarding claim 18, Chen doesn’t teach from about 4:1 to about 20:1 for the lipid to antihistamine ratio limitation. 
Regarding claim 18, Lacy teaches a lipid emulsified system (C4 lines 2-13) comprising a lipid (C4 line 49 to C5 lines 10), a surfactant (C7 lines 29-31), a drug (C4 line 2) wherein the ratio of lipid (Imwitor 988) (C5 lines 9-11) to drug (progesterone) is 5.7:1 (example 5). Lacy also teaches a lipid (Imwitor 988) (C5 lines 9-11) to surfactant (Cremophor RH40) (C7 lines 25-50) ratio of 1:1 (example 5). A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). Lacy also teaches loratadine (C13 line 1) as a hydrophobic drug (C11 line 33) which would be substituted with progesterone by one of ordinary skill in the art. Lacy also teaches other drugs such as chemotherapeutics (C12 lines 24-28). Lacy also teaches that the lipid is selected from the group consisting of stearic acid, oleic acid, glyceryl caprylate-caprate, and glyceryl monooleate (col 4 Iine 49 - col 5 Iine 11).
	It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Chen and Lacy and achieve the instant invention. Chen teaches the use of hydrophobic drugs such as loratadine as discussed above. One would be aware of the fact that the composition would need to be modified in order to increase the bioavailability. Lacy provides teachings and specific embodiments for hydrophobic drugs with specific carriers. Lacy discloses “As is well known, many pharmaceutically active compounds intended for oral administration are poorly soluble in water. This hydrophobic property often makes it difficult to formulate a drug so that it exhibits a satisfactory bioavailability profile in vivo. Poor bioavailability may lead to ineffective therapy, the need for higher dosing and/or undesirable side effects” (C1 lines 10-16) and “We have now conducted an extensive investigation into factors which affect the solubilization of hydrophobic drugs in the gastrointestinal tract, and as a result we have been able to develop a carrier system for such drugs which in many cases can give enhanced bioavailability as compared with existing formulations of such drugs. Moreover, the carrier system which we have developed is found to be generally suitable for a wide range of different hydrophobic drugs, whereby there is opened up the prospect of being able to provide satisfactory formulations of individual hydrophobic drugs with considerably less research effort and expense than has been usual hitherto” (C3 lines 5-16). Thus, one would be motivated to incorporate the teachings of Lacy into the teachings of Chen with a reasonable expectation of successfully achieving a cancer therapy formulation for administration comprising hydrophobic drugs with carriers that increase their bioavailability. 

Claims 33 and 34 in addition to claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hongming Chen et al (US20040092428 A1, publication date: 05/13/2004) (Hereinafter Chen), Jonathan E. Lacy (US 6096338, date of patent: 08/01/2000) (Hereinafter Lacy) and Kurt Breitenkamp et al (WO 2006107903 A2, publication date: 10/12/2006). 
Regarding claim 18, Chen and Lacy teach as discussed above.
Regarding claim 33, Chen discloses that “the particle sizes and size distribution are measured by dynamic laser light scatting” (para 115) but does not teach the “polydispersity index of particle size distribution of 0.2 or less” limitation of the instant claim. 
Regarding claim 33, Breitenkamp teaches a method for treating a cancer in a patient comprising administering to said patient a drug-loaded micelle (claim 37) wherein its compositions have a polydispersity index ("PDI") of about 1.0 to about 1.2 (para 81). Breitenkamp also teaches loratadine as its hydrophobic drug (para 251). Breitenkamp also teaches chemotherapeutic drugs such as paclitaxel (para 248, para 253). Breitenkamp also teaches specific embodiments where chemotherapy resistant cancer cells (e.g. Doxorubicin resistant MCF-7 breast cancer cells) are being treated with the drug-loaded micelles (example 9). 
It would have been obvious to one of ordinary skill in the art the time of instant application to have combined the teachings of Chen, Lacy and Breitenkamp. Motivation to incorporate Lacy teachings into Chen teachings is discussed above. Breitenkamp discloses that “the utilization of chemistries which can be tailored to dissociate across a range of pH values make these drug-loaded micelles applicable in treating solid tumors and malignancies that have become drug resistant” (para 31). Breitenkamp provides compositions that can be “stable to post- administration dilution, can avoid biological barriers (e.g. reticuloendothelial system (RES) uptake), and deliver drugs in response to the physiological environment encountered in diseased tissues, such as solid tumors” (para 6). Thus one would be motivated to incorporate the teachings of Lacy and Breitenkamp into the teachings of Chen with a reasonable expectation of successfully achieving a cancer therapy comprising a formulation that comprises hydrophobic components with high bioavailability and appropriate size for more efficacious in vivo actions against drug resistant cancer cells. 

New Rejections – Necessitated by Applicant’s Amendments
Applicant has amended the claims and also added new claims by adding new limitations which
were not previously claimed (details discussed above). Specifically, the new claim 36 limitation of “wherein the pharmaceutical composition of step (i) further comprises sulforaphane”, a limitation not previously claimed, along with others. For such amendments, a new search and consideration is warranted. An examiner cannot be expected to foresee whether or how an applicant will amend a claim to overcome a rejection except in very limited circumstances (e.g., where the examiner suggests how applicant can overcome a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph) (MPEP 706.07(a)).
Claim 36 in addition to claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hongming Chen et al (US20040092428 A1, publication date: 05/13/2004, previously cited) (Hereinafter Chen), Jonathan E. Lacy (US 6096338, date of patent: 08/01/2000, previously cited) (Hereinafter Lacy) and Aamer Qazi et al (Anticancer Activity of a Broccoli Derivative, Sulforaphane, in Barrett Adenocarcinoma: Potential Use in Chemoprevention and as Adjuvant in Chemotherapy, Translational Oncology, vol. 3, no. 6, 2010) (Hereinafter Qazi). 
Regarding claim 18, Chen and Lacy teach as discussed above. 
Regarding claim 36, Chen or Lacy do not teach sulforaphane.
Regarding claim 36, Qazi teaches sulforaphane as adjuvant in chemotherapy (title, abstract). Since Qazi suggests sulforaphane as an adjuvant to chemotherapy, instant claim’s limitation of sulforaphane being added at step (i) is met by Qazi (since step (i) comes after step (A)). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Chen, Lacy and Qazi and achieve the instant invention. Lacy motivation is discussed above. Qazi teaches that sulforaphane (SFN) “Enhances the ability of paclitaxel to induce cell cycle arrest” (page 395 left column, figure 4). Thus, one would be motivated to incorporate the teachings of Lacy and Qazi into the teachings of Chen with a reasonable expectation of successfully achieving a cancer therapy formulation for administration comprising hydrophobic drugs with carriers that increase their bioavailability with enhanced anti-cancer effects. 

Response to Arguments
Applicant’s Remarks filed on 03/28/2022 will be addressed below.
Arguments against the objections and rejections that are withdrawn are now moot. 
Regarding the USC 103 rejection under Chen and Lacy, Applicant argues: “Chen does neither teach nor suggest the method of the claimed invention for treatment of cancer comprising administering a lipid emulsified system comprising an antihistamine selected from loratadine or desloratadine. At best, Chen discloses combination therapies that can include any number of additional additives, and only mentions loratadine as a potential additive under the category of respiratory therapies. See Chen at 1 [0110]. A person of ordinary skill in the art (POSITA) would not have been motivated to select loratadine from the extensive list of potential combination therapy components, as the Examiner suggests, as a replacement for paclitaxel in a formulation for oral delivery of paclitaxel, because Chen is silent with respect to separate administrations of a chemotherapeutic agent and a composition comprising a lipid emulsified system. Even having done so, the POSITA still would not have arrived at the claimed invention - the Examiner admits that Chen does not teach from about 4:1 to about 20:1 for the lipid to antihistamine ratio limitation”. This argument is acknowledged but not found persuasive. Contrary to Applicant’s argument, Chen teaches paclitaxel in combination with other therapeutics such as loratadine, which is discussed above in the rejection. While it is true that Chen does not disclose a specific embodiment with a chemotherapeutic agent and loratadine, in its broad disclosure, Chen allows one of ordinary skill in the art to formulate such a method (chemotherapy + loratadine). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123 II). “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain" (MPEP 2123 I). Regarding the ratio limitation, this deficiency is addressed by the secondary reference Lacy. Regarding Lacy, Applicant argues: “The teachings of Lacy do not cure the deficiencies of Chen with the disclosure of Lacy. Lacy generally discloses a lipid emulsified system for oral delivery of hydrophobic drugs. Similar to the disclosure of Chen, loratadine is only one in a list of many drugs suggested for use in the formulation of Lacy. See Lacy at c. 11-13. Furthermore, Lacy is silent with regard to a method of treating cancer. Accordingly, a POSITA having read Chen would not have been motivated to look to Lacy to cure its deficiencies to arrive at the claimed invention”. This argument is acknowledged but not found persuasive. While it is true that Lacy does not disclose a method of treating cancer, it is still a relevant art. Increasing bioavailability is desirable for any oral administration. Chen is aware of the importance of bioavailability (abstract). For example, Chen uses smaller particles that result in improved bioavailability in vivo (para 129) and discusses bioavailability at length (para 3). Lacy provides improved delivery systems for hydrophobic drugs to improve bioavailability (C1 lines 6-9). Thus, one would be motivated to incorporate the teachings of Lacy into any other reference (in this case Chen) concerned with oral administration of hydrophobic drugs irrespective of what disease is being treated. For these reasons, the prior art rejections are maintained. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A./               Examiner, Art Unit 1613         

/MARK V STEVENS/               Primary Examiner, Art Unit 1613